The complaint now is of the charge of the court. Same is too long to copy in this opinion those parts complained of, but each of them has received our careful consideration in the light of appellant's complaint both on original presentation and in the motion for rehearing.
We do not think it erroneous for the court to have stated in his charge to the jury the fact that there were two other counts of named character in the indictment which were discarded by the State and that the jury should consider only a certain specific count named.
The court's definition of a still was entirely proper, as was his definition of what is meant by "possess". The court told the jury that by "still" was meant equipment intended for use and capable of being used to manufacture spirituous, vinous or malt liquors, etc. He told them that "possess" under this Statute means the actual personal control, care and management of the property, either alone or jointly uith others, and that it is not necessary that the person charged be the owner.
Under the facts in this case the court was correct in submitting the law of principals and in telling the jury that if the accused, acting either alone or with one Lon Tolbert, committed the offense charged, they should find him guilty.
We see no reason to change our conclusion as to the sufficiency of the evidence in this case.
The motion for rehearing will be overruled.
Overruled.